Citation Nr: 1201021	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-45 372	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
	
2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to October 1970. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which denied service connection for bilateral hearing loss and tinnitus.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in that file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss that is a result of exposure to loud noise during active service.  

2.  The Veteran has current tinnitus that is a result of exposure to loud noise during active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  
	
2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, with regard to the issues on appeal, the decision below is granting in full the benefits sought.  Accordingly, further assistance or notice is not required to assist the Veteran in substantiating the claims. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Id. at 157. 

The Veteran asserts that he has current bilateral hearing loss and tinnitus as a result of acoustic trauma experienced during his period of active service.  Specifically, in his May 2008 notice of disagreement, he described that during service, he had worked aboard ships unloading freight from the hull, and that the noise from the cranes, winches, and loud machinery was deafening.  He also indicated that during service in the Republic of Vietnam, he was exposed to small weapons fire and exploding artillery rounds.  He added that he had never used hearing protection while in service.  He explained that he has had continued gradual symptoms since that time.

As noted above, the Veteran has active duty service from March 1968 to October 1970.  His Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) reveals that his military occupational specialty was a cargo handler.  His DD Form 214 also confirms that he had service in the Republic of Vietnam from August 3, 1969, to October 16, 1970.

The Board finds that even though the Veteran did not report any symptoms of bilateral hearing loss or tinnitus during service his asserted noise exposure is consistent with the duties associated with his military occupational specialty.

The Veteran's service treatment records reveal that there were no reports of, treatment for, or diagnoses of bilateral hearing loss during his period of active service.  His March 1968 induction examination report shows that clinical evaluation of the ears, generally, was normal. Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
15
LEFT
5
0
0
15
5

His October 1970 separation examination report shows that clinical evaluation of the ears, generally, was normal.  Whispered voice tests were 15/15 in each ear.
Following service, VA outpatient treatment records dated from March 2007 to July 2009 show intermittent treatment for symptoms associated with hearing loss and tinnitus.  Records show a history of Meniere's disease since 1979, as well as hearing loss and constant tinnitus.

A VA audio examination report dated in July 2007 shows that the Veteran had a history of gradual bilateral hearing loss and tinnitus since about 1969 or 1970.  He indicated that he had been in Vietnam, where he unloaded ships and was exposed to loud banging from winches and machinery in the lower part of the ships.  He was also exposed to gunfire and near artillery units without ear protection.  

Occupationally, he worked as a carpenter where he was exposed to saws with ear protection.  He denied recreational noise exposure.  He described current difficulty with background noise and constant tinnitus.  It was also noted that he had been diagnosed with Meniere's disease in 1979 which was manifested by dizzy spells, but that he had noticed hearing loss before that time.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
60
60
55
LEFT
30
35
25
45
60

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 80percent in the left ear.  The diagnosis was moderate to moderately-severe sensorineural hearing loss of the right ear, and mile to moderately-severe sensorineural hearing loss of the left ear.  The examiner indicated that the question of whether the current hearing loss and tinnitus were due to acoustic trauma in service, presbycusis, or other cause, could not be resolved without resort to mere speculation.  

The examiner explained that although the Veteran had some high frequency hearing loss, the configuration of the audiogram was essentially flat in the right ear and gradually sloping in the left ear.  Hearing loss due to Meniere's disease was often of a flat configuration while hearing loss due to noise exposure would typically affect high frequencies, gradually spreading to lower frequencies.  

The status of the Veteran's hearing at separation (whispered voice tests were said to be insensitive to high frequency hearing loss, the type most commonly associated with noise exposure), and the examiner could not determine without speculation the effect the Meniere's disease versus noise exposure might have had on hearing loss and tinnitus.

The examiner's opinion that an opinion could not be provided without resort to speculation, weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed.Cir.2009).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

The VA examiner could not reconcile whether the Veteran's current hearing loss and tinnitus were etiologically related to the Meniere's disease or whether they were the result of acoustic trauma during his period of active service.  
The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Because the examiner could not separate the effects of the Meniere's disease from the effects of the in-service noise exposure, the doctrine of reasonable doubt dictates that all signs and symptoms be attributed to the service-connected disorder.  38 U.S.C.A. § 5107(b).

Moreover, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Indeed, the Veteran's statements as to when his bilateral hearing loss and the ringing in his ears began are important and credible evidence going toward the matters of when the conditions began.  

The Veteran maintains that his bilateral hearing loss and tinnitus began during service and are due to in-service noise exposure.  Such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his bilateral hearing loss and tinnitus began in active service; the Board finds that such consistency renders his statements credible.  Moreover, the Board points out that he is competent to testify as to ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  

Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus.  In addition, there is no evidence of any post-service noise exposure related to his recreational activities or with his occupation as a carpenter during which he used hearing protection.  

In summary, it is clear that the Veteran was exposed to in-service noise, and that his post-service hearing loss meets the standard for hearing loss under 38 C.F.R. § 3.385.  Based on credible statements given by the Veteran, he has experienced bilateral hearing loss and tinnitus ever since service.  

The record is deemed at least in equipoise as to whether the active service noise exposure resulted in the currently diagnosed bilateral hearing loss and tinnitus.  Accordingly, with resolution of the doubt in favor of the Veteran, his hearing loss and tinnitus are etiologically related to service, and his claim is granted.




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


